Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/283,818 filed on 04/08/2021. This application is a 371 of PCT/JP2019/039360, filed on 10/04/2019, which claims foreign priority of JP2018-190988, filed on 10/09/2018

	
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 3 and 5 – 7, drawn to a brazing filler material; Classified B23K 35/3033
Group II, claims 4 and 8 – 11, drawn to a method of producing a iron-based sintered part using the brazing filler; Classified B22F 7/06
Group III, claim 12, drawn to a method of producing a brazing filler material; Classified B22F 3/24

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Lack of unity of invention may be directly evident a priori, i.e., before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e., after taking the prior art into consideration. For example, independent claims to A+X, A+Y, X+Y can be said to lack unity a priori, as there is no subject matter common to all claims. In the case of independent claims to A+X and A+Y, unity of invention is present a priori, as A is common to both claims. However, if it can be established that A is known or obvious, there may be lack of unity a posteriori since A is not a technical feature that defines a contribution over the prior art.
Groups I and II and III lack unity of invention because even though the inventions of these groups require the technical feature of the brazing filler material of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ichikawa (JP2009/233720A, as cited in IDS 04/08/2021, using translation provided)
Ichikawa teaches a brazing filler metal for joining iron-based sintered members [Title]. Ichikawa teaches that the brazing filler material contains manganese, copper, and nickel [0011]. Ichikawa further teaches an example (Example 7) in which the brazing material is compacted and sintered [0030] and coated with SiO2 (which is interpreted as an oxide film on the surface of a sintered compact).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


During a telephone conversation with Alan Schiavelli (Reg. 32,087) on 3/8/2022 a provisional election was made to prosecute the invention of Group I, the brazing filler, claims 1 – 3 and 5 – 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4 and 8 – 11, directed to Group II, and Claim 12, directed to Group III, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (JP2009/233720, as cited in IDS 04/08/2021, using translation provided)

Regarding claims 1 – 2, the Ichikawa teaches a brazing filler metal for joining iron-based sintered members [Title]. Ichikawa teaches that the brazing filler material contains manganese, copper, and nickel [0011]. Ichikawa further teaches an example (Example 7) in which the brazing material is compacted and sintered [0030] and coated with SiO2 (which is interpreted as an oxide film on the surface of a sintered compact). Ichikawa teaches that Example 7 has 0.1 wt% of oxygen [Table 1], which anticipates the claimed range of claim 2. 


Claims 1 – 3 and 6 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (JP2009/233720, as cited in IDS 04/08/2021, using translation provided) as evidenced by Chem Libre (“Chemistry of Manganese”, NPL) and EESem (“Electrode Reduction and Oxidation Potential”)

Regarding claims 1 – 3 and 6 – 7 the Ichikawa teaches a brazing filler metal for joining iron-based sintered members [Title]. Ichikawa teaches that the brazing filler material contains manganese, copper, and nickel [0011]. Ichikawa further teaches an example (Example 6) in which the brazing material is compacted and sintered [0030]. Ichikawa teaches that Example 6 has 0.1 wt% of oxygen [Table 1], which anticipates the claimed range of claim 2. 
Furthermore, while Ichikawa does not explicitly state that an oxide film is formed. However, the compacted and sintered brazing material of Ichikawa contains manganese, nickel, and copper, as well as a measured wt% of oxygen of 0.1%, and Ichikawa also states that surface absorbed oxygen easily combines with manganese [0024]. Additionally, as evidenced by Chem Libre, manganese reacts with air to form manganese oxide and as evidenced by EESem, Mn to Mn+2 has the highest oxidation potential [See respective references].
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the compacted and sintered brazing material of Ichikawa would form/have an oxide film from contact with the atmosphere and that said oxide film would contain MnO, meeting the claimed limitations of claims 3 and 6 – 7 . Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and structure, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP2009/233720, as cited in IDS 04/08/2021, using translation provided) as evidenced by Chem Libre (“Chemistry of Manganese”, NPL) and EESem (“Electrode Reduction and Oxidation Potential”)

Regarding claim 5, Ichikawa teaches the invention as applied above in claim 2. Ichikawa teaches that example has 0.1 wt% of oxygen, which falls outside the claimed range. However, a prima facie case of obviousness exists where the claimed invention and prior art ranges overlap and similar, where the ranges a merely close, absent evidence of unexpected results. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). (See MPEP 2144.05 I)

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,123,825 – brazing alloy produced by casting 
US 2012/0148440 – Similar brazing alloy produced by sintering
US 6,605,371 – brazing alloy with similar composite produced by sintering
US 4,631,171 – Similar brazing alloy with zinc
US 4,003,715 – brazing alloy brazing sheet
JP2011/056533 – Sintered brazing alloy with similar composition
JPH-0215875 – sintered brazing alloy

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735